Title: George Tucker to James Madison, 13 October 1833
From: Tucker, George
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    University.
                                
                                Oct. 13. 1833.
                            
                        
                        If you have found time to look over the manuscript with which I ventured to trouble you in July, the return
                            of Dr. Dunglison’s carriage offers a good opportunity of sending it to this place. If you would rather keep it longer, it
                            is not important that I should receive it immediately. I have heard with great pleasure that your health has still
                            further improved, and I propose, at the end of the coming week, to pay my respects in person—
                        When I was last at Montpelier, you seemed to think that you would still be able to write with ease,
                            notwithstanding the lameness of your hand, if you had a very fine nibbed pen. I have thought it not improbable that some
                            of the newly contrived metallic pens would answer your purpose, and with that view I now send three by way of specimen—One is an ordinary silver pen, made by the shakers which has this advantage over the others that it can, by scraping, be
                            mended when it is worn, & be altered by bending it—The other two are made principally of steel, & are
                            among the novelties in the pen way which have lately come forth. Should you find, on trial, either of these to answer your
                            purpose, on your saying which, it will give me pleasure to procure them. I pray you, Sir, to present my respects to Mrs.
                            Madison & to believe me to be With the highest consideration, wholly your’s
                        
                            
                                George Tucker
                            
                        
                    